Citation Nr: 1048469	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
right ankle disability (diagnosed as right ankle sprain/avulsion 
fracture).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1988 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for a right ankle disability and assigned a 10 
percent evaluation for that disability, effective June 1, 2008-
the day after the Veteran's discharge from service.  The Veteran 
has timely appealed that initial evaluation.

In her substantive appeal, the Veteran requested a Decision 
Review Officer (DRO) hearing.  However, in May 2009 
correspondence, she withdrew such request.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's right ankle 
has demonstrated noticeably decreased strength and instability, 
including a functional impairment to prolonged standing and 
walking.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent, but no 
higher, for a right ankle disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's right ankle disability claim arises from an appeal 
of the initial evaluation following the grant of service 
connection in the August 2008 rating decision, the subject of 
this appeal.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA regarding the Veteran's right ankle 
disability claim.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of private treatment and May and July 2008 VA examination 
reports.  Moreover, the Veteran's statements in support of the 
claim are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the claims file.  
Although there is an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on her behalf be 
discussed in detail.  Rather, the analysis below will focus 
specifically on what evidence is needed to substantiate the claim 
and what the evidence in the claims file shows, or fails to show, 
with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations include: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. § 4.45 (2010). 

In this case, the Veteran filed her claim of service connection 
for her right ankle disability during active duty service in 
February 2008.  Service connection was granted in the August 2008 
rating decision, and assigned an initial evaluation effective 
June 1, 2008.  Throughout the rating period on appeal, the 
Veteran's right ankle disability has been assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The rating schedule provides for rating marked limitation of 
motion of an ankle as 20 percent disabling, and moderate 
limitation of motion as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  For VA rating purposes, the full range of 
dorsiflexion of the ankle is to 20 degrees, and the full range of 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Additionally, under Diagnostic Code 5010, traumatic arthritis is 
to be rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(emphasis added).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion (emphasis added).  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  In this case, 
the Board notes that the Veteran already has a compensable 
evaluation rated under the limitation of motion diagnostic 
criteria.  Therefore, the Board will only consider the applicable 
diagnostic codes for the ankle in order to ascertain whether the 
Veteran's right ankle disability warrants a higher evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010); see 
also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The Veteran's private treatment records indicate that she 
underwent right ankle surgery in October 2005, while she was on 
active duty.  She was treated throughout the rest of her active 
duty service both privately and through the military.  The 
Veteran filed her claim for service connection in February 2008, 
prior to her discharge from service on June 1, 2008.  

Private treatment records dated in May 2008 indicate that the 
Veteran was seen for treatment following an injury to her 
surgically repaired right ankle in April 2008, just prior to 
discharge from service.  X-rays were taken in April 2008 which 
indicated a fracture.  She was told not to walk on it.  In May 
2008, she reported pain and swelling over the right ankle.  On 
examination, the Veteran's right ankle revealed notable edema of 
the right ankle.  The private physician indicated that there was 
exquisite tenderness with palpitation around the fibular 
malleolus, particularly in the calcaneofibular ligament, as well 
as over the anterior talofibular ligament.  X-rays from that time 
demonstrated an avulsion fracture of the distolateral portion of 
the fibula, which was a more lateral fracture than the previous 
fragment excised two years prior.  An MRI was ordered, and 
obtained in June 2008.  The MRI demonstrated partial tears of the 
deltoid and anterior tibiofibular ligaments, with mild edema in 
the medial malleolus and talus and minimal subcutaneous edema 
medially and laterally.

The Veteran underwent a VA examination of her right ankle in May 
2008.  At that time, she reported a long history of right ankle 
problems beginning in 1994 and culminating in surgery in October 
2005 to stabilize the ankle ligaments.  She reported continued 
swelling since that time and that she was unable to run because 
of her ankle.  She also reported chronic ankle pain and popping, 
mostly with movement and standing, but sometimes with rest.  She 
also complained of instability.  She denied any incapacitating 
flares at that time, and stated that she would just work through 
them.  She reported re-injuring her right ankle in April 2008, 
and she was shown to be wearing a CAM walker at that time, which 
had been prescribed for 5 to 7 weeks.  She also reported constant 
pain in both sides of her ankle with bruising and pain going into 
her lower shin and foot since her re-injury; these symptoms were 
different than the symptoms prior to her April 2008 injury.  She 
took Motrin and Vicodin for pain.  She had trouble standing in 
formation, but denied any significant interference with her 
occupation, though she stated that she favors her left ankle.

On examination, the Veteran's right ankle was tender to 
palpitation across the midfoot, the anterior ankle joint, and the 
talofibular ligament, with some very mild tenderness across the 
deltoid ligament.  There was lateral swelling and bruising 
posterior to lateral malleolus.  The range of motion and strength 
testing against resistance, as well as repetitive testing, were 
not tested because of her reported fracture; active range of 
motion testing revealed 20 degrees of dorsiflexion, with mild 
pain, and 25 degrees of plantar flexion.  The VA examiner noted 
the Veteran was wearing a CAM walker, which was removed for 
examination.

The Veteran underwent another VA examination in July 2008.  She 
reported that she wore the CAM walker for 6 weeks following her 
April 2008 accident.  She complained of persistent pain and 
swelling of her right ankle, as well as instability. There was no 
report of any locking, though she endorsed weakness in her right 
ankle, with a favoring of her left ankle to compensate.  She was 
not currently wearing a brace or using a walker, but had tried 
over-the-counter ankle braces in the past that worsened her 
symptoms.  She described daily flares of aching pain, occurring 
mostly with prolonged standing, walking or certain other 
activities.  Also, she occasionally had a sharp medial pain 
without any activity.  She reported incapacitating flares twice a 
month, which lasted a few hours and were alleviated with rest and 
Motrin.  Functionally, she reported that she could walk three 
blocks without pain and stand for 10 minutes without pain.  The 
disability had a functional impact on her employment in that she 
could not apply for certain jobs that required prolonged 
standing, such as a gate guard or bank attendant.  

On examination, the Veteran's right ankle had mild swelling 
around the lateral malleolus, with no discoloration.  There was 
pain with inversion and plantar flexion, and popping with plantar 
flexion.  Strength testing revealed noticeably decreased strength 
on dorsi- and plantar flexion in her right ankle than in her left 
ankle.  There was noted tenderness to palpitation at the anterior 
joint line, deltoid ligament and lateral midfoot, with moderate 
tenderness of the anterior talofibular ligament.  The right ankle 
had dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 40 degrees, and she developed immediate pain with complaints 
of popping and instability.  X-rays demonstrated a persistent 
bone fragment inferior lateral malleolus.  The VA examiner 
concluded that the Veteran had right ankle sprains with lateral 
ankle instability and persistent swelling.

The private medical records demonstrate that the Veteran was most 
recently treated for her right ankle in April 2009.  At that 
time, she reported continued pain and instability of her right 
ankle.  On examination, there was residual edema and mild 
tenderness with deep palpitation of the lateral ankle gutter on 
the repair site of the antertalofibular ligament and distal 
fibula.  There was also tenderness with manipulation of the ankle 
joint and subtalar joint with inversion and supination with mild 
crepitus.  The Veteran's anterior drawer of the right ankle was 
somewhat increased with pain on attempt and inversion talar tilt 
was not appreciated.  The Veteran was diagnosed with ankle 
instability.  The private physician noted that the Veteran did 
not demonstrate limitation of motion, but rather had increased 
and unstable range of motion, which put her at risk of further 
injury.  He concluded that she was limited with pain and 
swelling, and that he believed that the Veteran "qualified for 
[an] increased impairment rating of 15-20 [percent]."

Based on the evidence as set forth above, the Board finds that 
the Veteran's right ankle symptomatology more closely 
approximates marked limitation of motion of the right ankle, 
warranting a 20 percent evaluation.  Specifically, there was 
noticeably decreased strength and instability of the right ankle 
throughout the appeal period.  The Board acknowledges that the 
Veteran's range of motion is almost normal, but the April 2009 
private physician's opinion-that the Veteran's major impairment 
is instability of the ankle-along with the VA examiner's 
findings in May and July 2008, which include instability and 
decreased strength as well as functional limitations in walking 
or standing, enable a finding that the disability picture more 
closely approximates marked limitation of motion.  Thus, a 20 
percent evaluation is warranted for the Veteran's right ankle 
disability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271; 
Deluca, supra.

While a 20 percent rating is justified here, an evaluation in 
excess of that amount is not for application in this case.  In 
order to attain an evaluation in excess of 20 percent, the 
evidence must demonstrate ankylosis.  The Board notes that the 
Veteran has almost full range of motion of her ankle throughout 
the appeal period and that no ankylosis is noted in the evidence 
of record.  Accordingly, an evaluation in excess of 20 percent is 
not warranted on this record.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  There are no other relevant code sections for 
consideration.  

Additionally, consideration has been given regarding whether the 
schedular evaluations are inadequate, thus requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  
An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 115-
116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluations are adequate.  
Evaluations in excess of those assigned are provided for certain 
manifestations of the service-connected right ankle disability 
(i.e., ankylosis), but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's right ankle disability.  As the 
rating schedule is adequate to evaluate that disability, referral 
for extraschedular consideration is not in order.

Finally, the Board has also considered whether a remand is 
necessary in order to determine whether the Veteran is entitled 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  In this case, the 
evidence of record does not indicate that the Veteran is 
currently unemployed due to her right ankle disability, nor does 
the Veteran assert at any point throughout the appeal period that 
she is currently unemployed due to that disability.  Rather, she 
only states that she is unable to apply to certain jobs which 
involve prolonged standing.  Since there is not any evidence of 
record that the Veteran's right ankle disability cause her to be 
unable to secure and follow substantially gainful employment, the 
Board finds that a remand for such an opinion is not required in 
this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, the record supports a 20 percent evaluation for the 
Veteran's right ankle disability throughout the rating period on 
appeal.  A rating in excess of that amount is not warranted.   In 
reaching these conclusions the benefit of the doubt doctrine has 
been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial evaluation of 20 percent, but no higher, for a right 
ankle disability is granted, subject to the regulations 
controlling the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


